Citation Nr: 1415445	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic respiratory disability, to include pulmonary vascular disease (PVD), interstitial lung disease, and chronic obstructive pulmonary disease.

2.  Entitlement to service connection for an acquired psychiatric disability.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2009.  In April 2011, the Veteran and his wife testified at an RO hearing before a Decision Review Officer (DRO).  In March 2012, the Veteran and his wife appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).  The case was previously remanded in March 2013.

As noted in the prior remand, separately developed issues of entitlement to service connection for PVD and for interstitial lung disease have been consolidated into a single issue, entitlement to service connection for a pulmonary disability, to also include chronic obstructive pulmonary disease mentioned at the Board hearing.  The claim for service connection for depression was also revised to include any acquired psychiatric disability, to reflect the diagnosis of generalized anxiety disorder shown in the file.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (where a Veteran is not competent to provide a diagnosis, it is the symptoms, rather than the diagnosis, which define the claim).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, it is again necessary to remand this appeal, because none of the actions directed in the March 2013 Board remand were substantially accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (Board remand instructions are neither optional nor discretionary, and compliance is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the veteran is entitled to substantial compliance with the Board's remand directives).  

First, the Board directed that the actual report of pulmonary function tests (PFT) conducted on or about August 20, 2009, be obtained an associated with the claims file.  As pointed out in the remand, the actual PFT report was noted, in Capri records dated August 20, 2009, to be in "Vista Imaging Display."  This report is essential to obtain, if available, because it reportedly showed interstitial lung disease, which condition was specifically noted to be absent in the May 2013 VA examination report, based on a chest X-ray.  

Additionally, because the examiner's conclusion was based, in part, on the absence of interstitial lung disease, the examination itself is inadequate, and a new examination or addendum must be obtained.  In this regard, the Veteran contends that he was exposed to asbestos in connection with his in-service welding duties.  While there are no specific statutory or regulatory directives governing compensation claims based on asbestos exposure, there are guidelines for developing such claims.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).  These guidelines describe asbestosis as interstitial pulmonary fibrosis, and point to a latency period for development of disease due to exposure to asbestos ranging from 10 to 45 or more years between first exposure and development of disease.  Although the guidelines do not create a presumption of in-service asbestos exposure, medical-nexus evidence is required in claims for asbestos-related diseases arising from such exposure.  Dyment v. West, 13 Vet. App. 141 (1999); VAOPGCPREC 4-2000 (2000), 65 Fed. Reg. 33422 (2000).

Next, all records of treatment that address lung/pulmonary complaints or disorders, and/or psychiatric complaints or disorders, dated from February 2011 to the present, were requested in the remand, but there is no evidence that such records were obtained or requested.

The Veteran was afforded a VA psychiatric examination as directed, but the examination was inadequate.  Specifically, the Veteran's claim for service connection was received in August 2009, and numerous VA medical records dated from June 2009 to May 2010 show the presence of dysthymic disorder and/or major depressive disorder.  Although the VA psychiatric examination in July 2011 resulted in the conclusion that the Veteran did not currently have any Axis I mental disorder, the requirement that a current disability be present in a service connection claim is satisfied when an appellant has a disability at the time a claim is filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (a recent diagnosis of a disability prior to the claim may constitute current disability).  Indeed, in this case, the claim was initially denied in November 2009 on the basis that the diagnosed depressive disorder was not related to service, although an examination had not been provided as to that question.  

However, the VA examiner in May 2013 likewise simply concluded that the Veteran did not have a current disability, with no opinion concerning the psychiatric disability present earlier during the pendency of the claim.  This is the precise defect in the July 2011 VA examination that caused the Board to remand the case for an additional examination in March 2013.  To be fair, it appears that the AOJ's instructions on that matter were not forwarded to the examiner, who apparently was given standard DBQ instructions.  Nevertheless, the AOJ was explicitly instructed to assure compliance with the requested development "to include any development needed to obtain adequate opinions."  An adequate opinion must be obtained. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the following VA medical records from the appropriate facility:
*  All records of chest or pulmonary studies, such as chest X-rays and/or pulmonary function tests, to specifically include the actual report of PFTs conducted on or about August 20, 2009, reported in outpatient notes to be available in "Vista Imaging."  
*  All treatment records dated from February 2011 to the present which address: 
* lung/pulmonary complaints or disorders, and/or
* psychiatric complaints or disorders.

All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  Concerning the August 2009 PFT, these efforts must including contacting the provider of the PFT for a copy, if the records are not in Vista Imaging Display.

2.  Then, request a records review and medical opinion from the examiner who completed the May 2013 VA Respiratory Examination (or another examiner if the May 2013 examiner is unavailable).  The entire electronic claims file should be made available to and be reviewed by the clinician, and it should be confirmed that such records were available for review.  

If the reviewing clinician determines that pulmonary function tests and/or a physical examination is necessary, then one must be scheduled.  

The reviewing clinician should prepare an opinion as to whether it is at least as likely as not (i.e., there a 50 percent or greater probability) that interstitial lung disease had its onset in service, or is otherwise etiologically related to claimed exposure to asbestos or fumes from welding during service.  In the opinion, the clinician should accept the Veteran's history of extensive in-service welding in a confined, non or poorly ventilated area (see March 2012 Hearing Transcript, pages 3-5) as accurate for purposes of the examination  

In the opinion, the clinician should also address the claim of exposure to asbestos in the course of his welding duties, in light of the VA guidelines, which point to a latency period for development of disease due to exposure to asbestos ranging from 10 to 45 or more years between first exposure and development of disease.  See M21-1 MR, Part IV, Subpart ii, Ch. 2, Section C, Topic 9.  The claims folder must be made available to the examiner for review in conjunction with the opinion.  

The rationale for all requested opinions shall be provided.  If the clinician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Obtain an opinion, with examination if deemed indicated, from the examiner who completed the May 2013 VA Mental Health examination report (or another qualified mental health professional if the May 2013 examiner is unavailable) regarding service connection for an acquired psychiatric disability.  Specifically, the opinion should address whether, for dysthymia, depressive disorder, or any acquired psychiatric disability shown at any time after July 2009, and specifically shown in VA treatment records dated from June 2009 to May 2010, it is at least as likely as not (i.e., there is a 50 percent or more probability) that such disability, even if not currently present, had its onset during service, or was caused or aggravated (permanently worsened) by the Veteran's service-connected disabilities of bilateral hearing loss, tinnitus, and fracture of the right wrist.

The mental health records are contained in VBMS documents categorized as "Medical Treatment Record-Government Facility," and received on August 20, 2009, and May 20, 2009.   

In addition, the opinion should address whether it is at least as likely as not that the Veteran's non-service-connected pulmonary disability caused or aggravated any acquired psychiatric disability.  (No inference as to the final outcome warranted concerning the pulmonary disability claim should be drawn from this opinion request.)

The VBMS claims file must be available to the psychiatrist in conjunction with the opinion.  The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Ensure compliance with the above development, to include assuring that the opinions are adequate.  Only then should the AOJ should review the claims for service connection for a pulmonary disability and for an acquired psychiatric disability.  If the decision is less than a full grant of the benefit sought, furnish the Veteran and his representative with a supplemental statement of the case, and provide an opportunity for response, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


